Citation Nr: 1627769	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  13-05 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for left knee degenerative joint disease. 


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel 






INTRODUCTION

The Veteran served on active duty in the United States Army from February 1984 to February 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO granted service connection for left knee degenerative joint disease and assigned a 10 percent disability rating effective from October 16, 2008.  

In his February 2013 substantive appeal, the Veteran requested a hearing before the Board.  The Veteran was notified of the date, time, and location of the hearing by letters dated in February 2016 and March 2016; however, he failed to report for that proceeding.  The Veteran has not requested that the hearing be rescheduled, or presented good cause.  Therefore, the Board considers the hearing request withdrawn.  See 38 C.F.R. 20.704(d) (2015).

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  The Virtual VA electronic claims file contains documents that are either duplicative of those in VBMS or not relevant to the issue on appeal. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify theVeteran if further action is required.


REMAND

The Veteran was afforded a VA examination in connection with his claim in November 2012.  However, the Board finds that the examination is inadequate for rating purposes.  Specifically, the Board notes that the VA examiner did not assess the Veteran's functional loss due to pain during flare-ups.  Additionally, although the examiner indicated that the Veteran had less movement than normal and pain on movement that contributed to a functional loss of the left knee, he did not specify the degree at which the Veteran's pain limited the range of motion.  Therefore, the Board finds that an additional examination is warranted to ascertain the current severity and manifestations of the Veteran's service-connected left knee degenerative arthritis.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his left knee degenerative joint disease.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding VA medical records.  

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected left knee degenerative joint disease.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner must report all signs and symptoms necessary for rating the disability.  In particular, the examiner should provide the range of motion in degrees and indicate whether there is any ankylosis; dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint; or, the symptomatic removal of semilunar cartilage.  He or she should also address whether the Veteran has recurrent subluxation or lateral instability, and if so, comment as to whether such symptomatology is slight, moderate, or severe.  The examiner should further state whether there is any malunion or nonunion of the tibia and fibula.

The presence of objective evidence of pain, excess fatigability, incoordination and weakness should also be noted, as should any additional disability (including additional limitation of motion) due to these factors.  The examiner should also discuss any functional loss that occurs during flare-ups.

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  As it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

3.  The AOJ should review the examination report to ensure that it is in compliance with this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures.

4.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the claim should be readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




